     Case 4:21-cv-00232-AW-MAF Document 3 Filed 07/21/21 Page 1 of 1




                 UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF FLORIDA
                     TALLAHASSEE DIVISION

CONNIE BATCHELOR, et al.,               Case No. 4:21cv232-AW-MAF

      Plaintiffs,

v.
PAUL ROLSTON, individually, and
the NAKAMOTO GROUP, INC.,
      Defendants.


                    NOTICE OF REQUEST FOR SUMMONS
     Plaintiff hereby requests the attached Summons.

Respectfully Submitted on 7/21/2021,    /s/ James V. Cook
                                        JAMES V. COOK, ESQ.
                                        Florida Bar Number 0966843
                                        Law Office of James Cook
                                        314 West Jefferson Street
                                        Tallahassee, FL 32301
                                        (850) 222-8080; 561-0836 fax
                                        cookjv@gmail.com

                                        Attorney for Plaintiff
